Exhibit 10.1

 

TMSR Holding Company Limited

A101 Hanzheng Street City Industry Park,

No.21 Jiefang Avenue, Qiaokou District,

Wuhan, Hubei, China 430000

+86-022-5982-4800 

 

March 22, 2019

 

Min Zhu

 

Re: Director Offer Letter

 

Dear Mr. Zhu,

 

TMSR Holding Company Limited., a Nevada corporation (the “Company”), is pleased
to offer you a position as of member of its Board of Directors (the “Board”). We
believe your background and experience will be a significant asset to the
Company and we look forward to your participation on the Board. Should you
choose to accept this position as a member of the Board, this letter agreement
(the “Agreement”) shall constitute an agreement between you and the Company and
contains all the terms and conditions relating to the services you agree to
provide to the Company.

 

1. Term. This Agreement is effective upon your acceptance and signature below.
Your term as director shall continue subject to the provisions in Section 8
below or until your successor is duly elected and qualified. The position shall
be up for re-election each year at the annual shareholder’s meeting and upon
re-election, the terms and provisions of this Agreement shall remain in full
force and effect.

 

2. Services. You shall render services as a member of the Board and the Board’s
committees set forth on Schedule A attached hereto (hereinafter your “Duties”).
During the term of this Agreement, you shall attend and participate in such
number of meetings of the Board and of the committee(s) of which you are a
member as regularly or specially called. You may attend and participate at each
such meeting via teleconference, video conference or in person. You shall
consult with the other members of the Board and committee(s) as necessary via
telephone, electronic mail or other forms of correspondence.

 

3. Compensation. As compensation for your services to the Company, you will
receive $10,000 in cash per year for serving on the Board starting from the date
of this Agreement, which shall be paid to you quarterly in arrears as determined
by the Company. You shall be reimbursed for reasonable and approved expenses
incurred by you in connection with the performance of your Duties.

 

4. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

5. Confidential Information; Non-Disclosure. In consideration of your access to
certain Confidential Information (as defined below) of the Company, in
connection with your business relationship with the Company, you hereby
represent and agree as follows:

 

a. Definition. For purposes of this Agreement the term “Confidential
Information” means:

 

i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or

 

ii. Any information which is related to the business of the Company and is
generally not known by non-Company personnel. 

 

iii. Confidential Information includes, without limitation, trade secrets and
any information concerning services provided by the Company, concepts, ideas,
improvements, techniques, methods, research, data, know-how, software, formats,
marketing plans, and analyses, business plans and analyses, strategies,
forecasts, customer and supplier identities, characteristics and agreements.

 



 

 

 

b. Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:

 

i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;

 

ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. You shall promptly return any such documents or
items, along with any reproductions or copies, to the Company upon the earliest
of Company’s demand, termination of this Agreement, or your termination or
Resignation, as defined in Section 8 herein.

 

d. Confidentiality. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.

 

e. Ownership. You agree that Company shall own all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designations, designs,
know-how, ideas and information made or conceived or reduced to practice, in
whole or in part, by you during the term of this Agreement and that arise out of
your Duties (collectively, “Inventions”) and you will promptly disclose and
provide all Inventions to the Company. You agree to assist the Company, at its
expense, to further evidence, record and perfect such assignments, and to
perfect, obtain, maintain, enforce, and defend any rights assigned.

 

6. Non-Competition. You agree and undertake that you will not, so long as you
are a member of the Board and for a period of 12 months following termination of
this Agreement for whatever reason, directly or indirectly as owner, partner,
joint venture, stockholder, employee, broker, agent principal, corporate
officer, director, licensor or in any other capacity whatsoever, engage in,
become financially interested in, be employed by, or have any connection with
any business or venture that is engaged in any activities involving services or
products which compete, directly or indirectly, with the services or products
provided or proposed to be provided by the Company or its subsidiaries or
affiliates; provided, however, that you may own securities of any public
corporation which is engaged in such business but in an amount not to exceed at
any one time, one percent of any class of stock or securities of such company,
so long as you has no active role in the publicly owned company as director,
employee, consultant or otherwise. 

 

7. Non-Solicitation. So long as you are a member of the Board and for a period
of 12 months thereafter, you shall not directly or indirectly solicit for
employment any individual who was an employee of the Company during your tenure.

 

8. Termination and Resignation. Your membership on the Board may be terminated
for any or no reason by a vote of the stockholders holding at least a majority
of the shares of the Company’s issued and outstanding shares entitled to vote.
Your membership on the Board or on a Board committee may be terminated for any
or no reason by a majority of the Board at any time, if you have been declared
incompetent by an order of a court of competent jurisdiction or convicted of a
felony. You may also terminate your membership on the Board or on a committee
for any or no reason by delivering your written notice of resignation to the
Company (“Resignation”), and such Resignation shall be effective upon the time
specified therein or, if no time is specified, upon receipt of the notice of
resignation by the Company. Upon the effective date of the termination or
Resignation, your right to compensation hereunder will terminate subject to the
Company’s obligations to pay you any compensation (including the vested portion
of the Shares) that you have already earned and to reimburse you for approved
expenses already incurred in connection with your performance of your Duties as
of the effective date of such termination or Resignation. Any Shares that have
not vested as of the effective date of such termination or Resignation shall be
forfeited and cancelled.

 



2

 

 

9. Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of New
York applicable to agreements made and to be performed entirely in the State of
New York.

 

10. Entire Agreement; Amendment; Waiver; Counterparts. This Agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

11. Indemnification. The Company shall, to the maximum extent provided under
applicable law, indemnify and hold you harmless from and against any expenses,
including reasonable attorney’s fees, judgments, fines, settlements and other
legally permissible amounts (“Losses”), incurred in connection with any
proceeding arising out of, or related to, your performance of your Duties, other
than any such Losses incurred as a result of your negligence or willful
misconduct. The Company shall advance to you any expenses, including reasonable
attorneys’ fees and costs of settlement, incurred in defending any such
proceeding to the maximum extent permitted by applicable law. Such costs and
expenses incurred by you in defense of any such proceeding shall be paid by the
Company in advance of the final disposition of such proceeding promptly upon
receipt by the Company of (a) written request for payment; (b) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (c) an undertaking adequate
under applicable law made by or on your behalf to repay the amounts so advanced
if it shall ultimately be determined pursuant to any non-appealable judgment or
settlement that you are not entitled to be indemnified by the Company.

 

12. Not an Employment Agreement. This Agreement is not an employment agreement,
and shall not be construed or interpreted to create any right for you to
continue employment with the Company.

 

13. Acknowledgement. You accept this Agreement subject to all the terms and
provisions of this Agreement. You agree to accept as binding, conclusive, and
final all decisions or interpretations of the Board of Directors of the Company
of any questions arising under this Agreement.

 



3

 

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

 

  Sincerely,         TMSR HOLDING COMPANY LIMITED  

 

    By: /s/ Zheyi Wang   Name: Zheyi Wang   Title: Co-Chairman of the Board

 

AGREED AND ACCEPTED:

 

/s/ Min Zhu   Min Zhu  

 



4

 

 

Schedule A

 

The Director is offered to serve on the following Board committee(s):

 

Committee  Title Audit Committee  Member Nominating and Governance Committee 
Chairman Compensation Committee  Member

 

 

5



 

 